UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4289


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES BRAGG,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:14-cr-00111-F-2)


Submitted:   March 28, 2016                 Decided:   April 8, 2016


Before KING, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Phillip A. Rubin, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Bragg appeals the district court’s judgment imposing

a   24-month     term     of     incarceration        and   a      10-year    term   of

supervised release following Bragg’s guilty plea to distribution

of a quantity of cocaine base.                   Bragg argues on appeal that his

supervised      release        term     is   procedurally       and     substantively

unreasonable and that his 24-month sentence of incarceration is

substantively unreasonable.              We affirm.

       We generally review a sentence for reasonableness, applying

“a deferential abuse-of-discretion standard.”                         Gall v. United

States, 552 U.S. 38, 41 (2007); United States v. Lymas, 781 F.3d
106, 111-12 (4th Cir. 2015).                  However, because Bragg did not

object to the term of supervised release in the district court

or argue for a term of supervised release different than the one

imposed    by    the     district        court,      we   review      the    procedural

reasonableness of the supervised release term for plain error.

See United States v. Lynn, 592 F.3d 572, 576—8 (4th Cir. 2010).

Under the plain error standard, Bragg must show (1) an error;

(2) that is plain; (3) that affects his substantial rights; and

(4) that “seriously affects the fairness, integrity or public

reputation of judicial proceedings.”                  United States v. Webb, 738
F.3d 638,     640-41    (4th        Cir.   2013)    (alteration       and    internal

quotation marks omitted).



                                             2
     Bragg    asserts      that     his    term      of    supervised     release    is

procedurally unreasonable because the district court failed to

adequately explain its reasons for imposing the 10-year term.

In evaluating a sentencing court’s explanation of a selected

sentence,      the    district       court     “must      make   an    individualized

assessment based on the facts presented.”                    Gall, 552 U.S. at 50.

While the “individualized assessment need not be elaborate or

lengthy,    . . .    it    must     provide    a   rationale      tailored    to    the

particular    case    at     hand    and     adequate       to   permit   meaningful

appellate review.”         United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009) (internal quotation marks omitted).

     Here, the district court explained its reasons for imposing

the 10-year supervised release term.                 Specifically, the district

court discussed Bragg’s lengthy criminal history, including nine

drug-related convictions and eight misdemeanor infractions, as

well as his previous failure to complete supervision without a

violation.     The district court also considered the appropriate

§ 3553(a) sentencing factors before imposing the sentence.                          We

therefore conclude that there was no procedural error in the

district court’s imposition of the 10-year term.

     We     next    review     the     term     of        supervised    release     for

substantive reasonableness, “tak[ing] into account the totality

of the circumstances, including the extent of any variance from

the Guidelines range.”            Gall, 552 U.S. at 51.           Bragg challenges

                                           3
the substantive reasonableness of the 10-year term on the ground

that it is greater than necessary to achieve the purposes of

sentencing.      Because Bragg “simply challeng[es] the substantive

reasonableness       of   his   [supervised     release    term]    due    to   its

length or non-specific considerations,” our review is for abuse

of discretion rather than plain error.                  See United States v.

Hargrove, 625 F.3d 170, 184 (4th Cir. 2010).

       A district court, “in determining the length of the term

and the conditions of supervised release, shall consider the

factors set forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C),

(a)(2)(D),     (a)(4),     (a)(5),   (a)(6),     and    (a)(7).”      18   U.S.C.

§ 3583(c).      Having reviewed the record, we conclude that the

district court did not abuse its discretion in imposing a 10-

year term of supervised release given Bragg’s extensive criminal

record and repeated prior violations of probation and supervised

release.       See   18   U.S.C.   § 3553(a)(1),       (a)(2)(B)    (identifying

“nature and circumstances of the offense and the history and

characteristics of the defendant” and “adequate deterrence to

criminal conduct” as factors for determining proper sentence).

Thus,    the    above-Guidelines         term   of   supervised     release     is

substantively reasonable.

       Finally, we turn to the substantive reasonableness of the

within-Guidelines-range sentence of incarceration.                   We presume

that    a   sentence      within     a    properly     calculated    Sentencing

                                          4
Guidelines range is reasonable.            United States v. Louthian, 756
F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

A defendant can rebut this presumption only “by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a)   factors.”      Id.    We       conclude    that     Bragg’s     within-

Guidelines-range     sentence    of    incarceration          is   substantively

reasonable and that Bragg has not made the showing necessary to

rebut the presumption of reasonableness.              See id.

     Accordingly, we affirm the district court’s judgment.                      We

dispense    with    oral   argument    because        the     facts   and    legal

contentions   are   adequately   presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       5